Justice COATS,
concurring in part and dissenting in part.
Because I too believe the trial court abused its discretion in denying the defendant his counsel of choice, I concur in the judgment of the court. Because the defendant gave his informed consent to continued representation by those counsel and there has been no suggestion of actual conflict or any showing of serious potential for actual conflict, however, I consider it wholly unnee-essary to address the question of vicariously imputed conflict. Finally, because I believe the majority's uncritical treatment of deputy public defenders as "public officers or employees," despite its tepid disclaimer, see maj. op. at 459 n. 5, is likely to mislead attorneys and trial courts about the applicability of Colo. RPC 1.11, I disagree with that portion of its opinion in particular.
We have previously made clear that a violation of ethical rules is neither a necessary nor sufficient condition to justify disqualification of a party's chosen counsel, see In re Estate of Myers, 130 P.3d 1023, 1025 (Colo.2006); but unless it would be unconstitutional to do so, an ethical rule barring representation by a particular counsel, like any other law, must be enforced by the courts. Rule 1.9 of the Colorado Rules of Professional Conduct prohibits representation by a lawyer without the permission of a former client whenever there is sufficient risk that attorney-client confidences will be used against the former client's interest. See People v. Frisco, 119 P.3d 1093, 1095-96 (Colo.2005). *463Rule 1.7 similarly prohibits representation without the permission of one or more eur-rent clients whenever there is sufficient risk that the representation will be materially limited by the lawyer's responsibilities to other current or former clients.
Apart from specific ethical prohibitions against representation, it is also within a court's power and responsibility to disqualify attorneys when necessary to maintain judicial integrity and insure that their judgments remain intact on appeal. Wheat v. United States, 486 U.S. 153, 158, 108 S.Ct. 1692, 100 L.Ed.2d 140 (1988); Frisco, 119 P.3d at 1095. This can be the case even though a client has effectively waived his right to conflict-free representation by giving his informed consent. Wheat, 486 U.S. at 163, 108 S.Ct. 1692. In light of the Sixth Amendment right of criminal defendants to counsel of their choice, however, courts may decline a proffer of waiver only in the face of an actual conflict of interest or a showing of serious potential for conflict. Id.; Frisco, 119 P.3d at 1095; cf. Rodrigues v. Dist. Ct., 719 P.2d 699, 705-06 (Colo.1986) (pre-Wheat analysis acknowledging need for balancing of interests but according great weight to intelligent waivers by defendant).
Former representation of | prospective prosecution witnesses by the public defender presents at most a potential (as distinguished from actual) conflict. See Wheat, 486 U.S. at 162, 108 S.Ct. 1692; see also People v. Harlan, 54 P.3d 871, 878-79; cf. Cuyler v. Sullivan, 446 U.S. 335, 348-50, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980) (requiring for actual conflict that counsel be placed in a situation where conflicting loyalties pointed in opposite directions). The trial court made no finding of serious potential for actual conflict under the cireurstances of this case, and the record has not been sufficiently developed to support such a finding if it had. Nothing in the record suggests that the former representations by members of the public defender's office were substantially related to the current representation or that they involved a substantial risk that attorney-client confidences would either be improperly used against the former clients or materially limit the representation of the current defendant. See Colo. RPC 1.7 and 1.9; see also Frisco, 119 P.3d at 1096.
In fact, aside from characterizing the prospect of former public defender clients being impeached by any deputy public defender as "troubling" or having "a ring of unfairness," the trial court offered as grounds for declining the defendant's waiver of conflict-free representation no more than its concern that he might later change his mind and revoke his waiver or challenge the effectiveness of his counsel's assistance. Although the comments to Rule 1.7 indicate that a client who has given consent to conflict-free representation may revoke that consent and, like any other client, terminate the lawyer's representation at any time, see Colo. RPC 1.7 cmt. 21, nothing in that statement suggests (and it is clearly not the case) that a defendant waiving conflict-free representation must therefore be entitled to delay proceedings or re-litigate matters already resolved. And with regard to challenges to the effectiveness of counsel, I consider it now firmly established that a knowing and intelligent waiver of conflict-free representation precludes a subsequent competency challenge based on that conflict. See generally 3 Wayne R. LaFave et al., Criminal Procedure § 11.9 (2d ed.1999).
Since even the majority agrees that the trial court abused its discretion in declining to accept the defendant's waiver of conflict-free representation, it has no cause to discuss the imputation of conflicts among members of the public defender's office. In choosing to proceed as it has, however, I fear the majority lends eredence to a construction of the current ethical rules that I believe was not only never intended, but also makes for highly questionable public policy.
Rule 1.10 imputes, except in limited circumstances, the prohibitions against representation found in Rules 1.7 and 1.9 to all lawyers associated, or formerly associated, in a firm with a lawyer directly limited by those rules. By contrast, Rule 1.11 deals with special conflicts of government or public officers or employees; and although it similarly makes the prohibitions of Rules 1.7 and 1.9 applicable to those individual lawyers, it does not further impute the conflicts identified by them to other lawyers in the same govern*464ment or governmental agency. Notwithstanding the express inclusion of legal aid and legal services organizations within the definition of a "firm," see Colo. RPC 1.0 cmt. 4, whose members are subject to the provisions of Rule 1.10 governing the imputation of conflicts, the majority uncritically categorizes the Public Defender and his deputies as government or public officers or employees, as contemplated by Rule 1.11, presumably because the public defender system is funded by state government.
As has been noted elsewhere, any attempt to squeeze public defenders into the provisions of Rule 1.11 makes, at the very least, "for an uncomfortable fit." See Annotated Rules of Professional Conduct 185 (6th ed.2007) (citing D.C. Ethics Op. 313 (2002) (military defense counsel or public defender continuing to represent defendant after entering private practice not "accepting other employment" within meaning of rule 1.11 because client remains the individual rather than the government) ); see also Richard B. v. State Dep't of Health & Soc. Servs., 71 P.3d 811 (Alaska 2003) (expressly finding public defender's office to be a firm rather than a public employee, within the contemplation of the Rules). While the text of Rule 1.11(d), referring as it does to "a lawyer currently serving as a public officer or employee," might be interpreted broadly to include public defenders, such a construction would literally stand the distinction intended by Rules 1.10 and 1.11 on its head. Although compensated by the state, public defenders do not represent the government or a public agency. Instead of working on behalf of the state, they exist for the express purpose of representing the interests of private individuals who are being prosecuted by the state.
The attorney-client relationship exists between a deputy public defender and his private client-not the government-and the lawyer's obligations of loyalty therefore run to the private client. If it were not apparent from the provisions of Rule 1.11 itself, the accompanying comments make clear that the rule is designed "to prevent a lawyer from exploiting public office for the advantage of another client," Colo. RPC 1.11 cmt. 2, and to bar a lawyer from representation that "might affect performance of the lawyer's professional functions on behalf of the government." Colo. RPC 1.11 cmt. 4. For public defenders and lawyers representing private clients during their government service to be governed by a rule permitting the waiver of their personal conflicts by "the appropriate government agency," Colo. RPC 1.11(d), would be completely anomalous.
One obvious and immediate impact of categorizing deputy public defenders as "public officers or employees" for purposes of Rule 1.11(d) would be to deprive criminal defendants of any right to object on the grounds of concurrent conflict to representation by any deputy public defender other than one with a current or former client having adverse interests. This position would represent a complete reversal of our pre-rules determination that "confidential information obtained by one public defender must be imputed to the other members of.the Public Defenders staff." See Rodrigues, 719 P.2d at 704. As a policy matter, the Rules of Professional Conduct recognize that depending upon the structure of a legal aid or legal services organization, the entire organization or different components of it may constitute a firm or firms. See Colo. RPC 1.0 cmt 4. Whether the state Public Defender's Office should be considered a single firm or multiple firms, determined by district or some other principle of segregation and supervision altogether, it seems clear to me that the Rules of Professional Conduct contemplate, with good reason, that deputy public defenders be treated as lawyers associated in firms rather than as public officers.
I therefore object to any suggestion that deputy public defenders should be treated as public officers or employees (even though the matter is apparently left undecided by the majority) and concur only in the majority's conclusion that the trial court abused its discretion in declining to accept the defendant's informed consent to representation by his current appointed counsel.